UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1143



In Re: KONDIAN R. RAJARAM,

                                                             Debtor.
_________________________


PHILLIP MIZRACH,

                                              Plaintiff - Appellant,

          versus


KONDIAN R. RAJARAM,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-98-2272-H, BK-97-50467-ESD, AP-97-5233-ESD)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Mizrach, Appellant Pro Se.     Jonathan Stewart Rosenthal,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip Mizrach appeals from the district court’s order af-

firming the bankruptcy court’s decision that the debt owed to

Mizrach by Kondian Rajaram is dischargeable in bankruptcy. We have

reviewed the record and the lower courts’ opinions and orders and

find no abuse of discretion and no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Mizrach v.

Rajaram, Nos. CA-98-2272-H; BK-97-50467-ESD (D. Md. Dec. 29, 1998

& Jan. 13, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is signed December 28,
1998, the district court’s records show that it was entered on the
docket sheet on December 29, 1998. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date that the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                2